DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,736,606 to Ohmi et al.
Regarding claim 1:  Ohmi et al. disclose an exhaust system comprising:  at least one first chamber connection line (Fig. 1, 103 associated with a first 101); a first chamber pressure drop (107 associated with the first 101) downstream of and in fluid communication with each of the at least one first chamber connection line; at least one second chamber connection line (103 associated with a second 101); a second chamber pressure drop (103 associated with the second 101) down stream of and in fluid communication with each of the at least one second chamber connection lines; and an exhaust pump (108) in fluid communication with and downstream of the first chamber pressure drop and the second chamber pressure drop. Also see, e.g., column 3, rows 58 through column 5, row 20).
Claim language “wherein the first chamber pressure drop and the second chamber pressure drop prevent pressure spikes in one of the first chamber or the second chamber from affecting an exhaust stream from the other of the first chamber or the second chamber” is considered an intended use of the of the claimed apparatus of which the prior art would be capable.  The courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
With respect to claim 2, the first chamber pressure drop and the second chamber pressure drop comprise one or more of baffles or pumps (107).  Also see, e.g., column 3, rows 58 through column 5, row 20).
With respect to claim 3, the exhaust pump comprises one or more of a turbo pump or roots blower (108).  Also see, e.g., column 3, rows 58 through column 5, row 20.
With respect to claim 4, the system may further comprise pressure control valves (105 associated with first 101 and second 101) in fluid communication with the at least one first chamber connector line and the at least one second chamber connector line upstream of the respective pressure drops.  Also see, e.g., column 3, rows 58 through column 5, row 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al. as applied to claims 1-4 above and further in view of U.S. Patent Pub. No. 2016/0068953 to Li et al.
Ohmi et al. disclose the system substantially as claimed and as described above.
However, with respect to claims 5-6 and 9, Ohmi et al. fail to disclose that there is at least one pressure monitor upstream of each of the first chamber pressure drop and the second chamber pressure drop.
Li et al. disclose provision of a pressure monitor (Fig. 7, 352) associated with a pressure valve (351) upstream of a pressure drop (399a) for the purpose of controlling the pressure control valve in response to signals from a controller (390) (see, e.g., paras. 59-68).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided at least one pressure monitor upstream of each of the first chamber pressure drop and the second chamber pressure drop in order to control the pressure control valve in response to signals from a controller as taught by Li et al.
With respect to claims 7 and 8, in modified Ohmi et al., Li et al. disclose a controller (390) connected to at least one of the pressure monitors or pressure control valves and the controller is configured to open or close the pressure control valves in response to signal from the pressure monitor.  Also see, see, e.g., paras. 59-68.
Additionally, with respect to claim 9, Ohmi et al. disclose a valve (110) down stream of each of the first pressure drop and the second pressure drop and of a pre-pump junction (connection between 11 and 112).  Also see, e.g., column 3, rows 58 through column 5, row 20.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et la. as applied to claims 1-4 above and further in view of U.S. Patent No. 6,354,241 to Tanaka et al.
Ohmi et al. disclose the system substantially as claimed and as described above.
However, Ohmi et al. fail to disclose wherein one or more of the first chamber pressure drop or the second chamber pressure drop comprises a baffle.
Tanaka et al. disclose an exhaust system comprising a pump (33) and a particle collector with a baffle (e.g. labyrinth section 58) wherein the particle collector is placed in the connection line for the purpose of collecting powder and particulate matter and minimizing the amount that is deposited within other areas of the connection line (see, e.g., column 3, row 31 through column 8, row 56).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided one or more of the first chamber pressure drop or the second chamber pressure drop of exhaust system of Ohmi et al. comprising a pump and a particle collector with a baffle wherein the particle collector is placed in the connection line in order to collect powder and particulate matter and minimize the amount that is deposited within other areas of the connection line as taught by Tanaka et al.

Response to Arguments
Applicant's amendments and accompanying arguments with respect to claim(s) 1-9 and 21, filed 8 November 2022, have been fully considered but they are not persuasive and/or they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant's argument that claim language “wherein the first chamber pressure drop and the second chamber pressure drop prevent pressure spikes in one of the first chamber or the second chamber from affecting an exhaust stream from the other of the first chamber or the second chamber” is not taught by Ohmi et al, it is noted that the courts have ruled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USP 2003/0037730 discloses a pressure drop including a baffle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716